Case 2:20-cv-02323-RGK-JPR Document 30 Filed 05/21/20 Page1ofi1 Page ID #:302

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02323-RGK-JPR Date May 21, 2020

 

 

Title Nicko LaCoste v. Daniel Keem

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Opposition to Motion to Strike Complaint
[DE 29]

Upon review of the declaration of Raoul J. Severo., the Court does not find good cause to permit
the late filing of Plaintiff's Opposition to the Special Motion to Strike the Complaint. Accordingly, the
Court strikes Plaintiffs late-filed Opposition.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
